Exhibit 10.21

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

LOGO [g821249g82g10.jpg]

 

9101 Wall Street Suite 1300

Austin, TX 78754

 

Phone: 512 334 8900

Fax: 512 873 8806

Prepared by:

      various-20201    DATE       QUOTE #       CUSTOMER ID       VALID UNTIL   

CUSTOMER2

[***]

 

DESCRIPTION3      TAXED       AMOUNT   [***]                                 

 

 

   

 

 

 

TERMS AND CONDITIONS

1. 50% payment due (date)

2. 50% payment due (date) / Pick Up

 

Customer Acceptance (sign below):

Print Name:                                Signature:       
                             Date:

 

STI approval:

Print Name:                                Signature:       
                             Date:

     Subtotal          Taxable       —          Tax Rate       0.000 %       Tax
due       —          Other              

 

 

   

 

 

       TOTAL 4    $ —         

If you have any questions about this price quote, please contact

512 334 8870

Thank You For Your Business!

 

1.

This form of sales invoice was used to document various equipment sales that
occurred between February 4, 2020 and March 10, 2020. The closing date of the
last transaction was March 31, 2020.

2.

The various customers are manufacturers whose processes require deposition
equipment.

3.

Various manufacturing and process equipment were sold.

4.

The aggregate purchase price of the sales was approximately $1.2 million.